RECOMMENDED FOR FULL-TEXT PUBLICATION
                Pursuant to Sixth Circuit Rule 206                       2    Timm v. Wright State Univ., et al.        No. 03-3371
        ELECTRONIC CITATION: 2004 FED App. 0212P (6th Cir.)
                    File Name: 04a0212p.06                                                  _________________
                                                                                                COUNSEL
UNITED STATES COURT OF APPEALS
                                                                         ARGUED:          John R. Folkerth, Jr., FOLKERTH &
                  FOR THE SIXTH CIRCUIT                                  FOLKERTH, Dayton, Ohio, for Appellant. Terence L.
                    _________________                                    Fague, COOLIDGE, WALL, WOMSLEY & LOMBARD
                                                                         CO., Dayton, Ohio, for Appellees. ON BRIEF: John R.
 TERESA TIMM,                       X                                    Folkerth, Jr., FOLKERTH & FOLKERTH, Dayton, Ohio, for
          Plaintiff-Appellant,       -                                   Appellant.      Terence L. Fague, COOLIDGE, WALL,
                                     -                                   WOMSLEY & LOMBARD CO., Dayton, Ohio, for
                                     -  No. 03-3371                      Appellees.
              v.                     -
                                      >                                                     _________________
                                     ,
 WRIGHT STATE UNIVERSITY,            -                                                          OPINION
 et al.,                             -                                                      _________________
          Defendants-Appellees. -
                                     -                                     BOYCE F. MARTIN, JR., Circuit Judge. Plaintiff Teresa
                                    N                                    Timm filed suit against Wright State University, University
         Appeal from the United States District Court                    Provost Perry Moore, University President Kim Goldenberg,
         for the Southern District of Ohio at Dayton.                    and Janet Gibbs, alleging that the University violated a
      No. 99-00656—Thomas M. Rose, District Judge.                       number of her rights when it terminated her employment in
                                                                         December 1998. The district court granted summary
                     Argued: June 10, 2004                               judgment in favor of the defendants on all of Ms. Timm's
                                                                         claims. Ms. Timm appealed, arguing that the district court
                Decided and Filed: July 7, 2004                          erred in its judgment on her First Amendment, Rehabilitation
                                                                         Act, and Equal Protection Clause claims. We affirm.
        Before: MARTIN and SUTTON, Circuit Judges;
              WILLIAMS, Senior District Judge.*                                                       I.
                                                                            Ms. Gibbs, an employee in the school's business and
                                                                         finance department, hired Ms. Timm as Director of Internal
                                                                         Audit for the University in November 1995. In June 1997,
                                                                         the University promoted Ms. Timm to Assistant Vice
                                                                         President for Business and Financial Services. Ms. Gibbs
                                                                         served as Ms. Timm's immediate supervisor throughout her
                                                                         employment with the University.
    *
     The Honorable Glen M. Williams, Senior United States District
Judge for the W estern D istrict of V irginia, sitting by designation.

                                  1
No. 03-3371          Timm v. Wright State Univ., et al.      3    4    Timm v. Wright State Univ., et al.          No. 03-3371

  After Ms. Timm assumed the role of Assistant Vice               that the state auditor would determine whether any payments
President, she and Dr. Susan Lightle compiled a list for Ms.      were improper. After a number of other University
Gibbs of candidates to fill the then-vacant auditor position.     employees approached her about the audit, Ms. Timm gave
In January 1998, Ms. Gibbs hired an Asian man whom Ms.            audit-related documents to Mr. John Bale, an Associate Dean
Timm considered less qualified than other candidates she and      for the School of Medicine, whom she thought would pass
Dr. Lightle evaluated. Ms. Timm alleges that Ms. Gibbs            them to the new University President, Dr. Goldenberg. Mr.
made her selection solely to diversify the racial makeup of the   Bale is uncertain whether he passed the documents to Dr.
office, and not because the man was the most qualified for the    Goldenberg.
position. At one point, Ms. Timm confronted Ms. Gibbs
about her decision and warned her that her choice could have         After Ms. Timm forwarded the documents to Mr. Bale, she
negative legal ramifications. Ms. Gibbs also reports that Ms.     alleges that Ms. Gibbs began treating her in a hostile manner.
Timm grew increasingly resentful and hostile towards her          Specifically, Ms. Timm alleges that Ms. Gibbs mocked her
after the hiring.                                                 for suffering from depression and criticized her ability to
                                                                  communicate with other employees.
   In a related dispute, Ms. Gibbs reports that Ms. Timm
defied her instructions when she invited candidates for the         The working relationship between Ms. Timm and Ms.
audit position to a party, where they met one another and         Gibbs grew worse after Ms. Timm hired a graduate student
mingled with University employees. In addition, Ms. Gibbs         with whom she used to work to complete a computer project
alleges that Ms. Timm reported to her who she and Dr.             for the University. Ms. Gibbs alleges that she told Ms. Timm
Lightle considered the most qualified for the auditor position    not to hire her. After Ms. Gibbs learned that Ms. Timm
after Ms. Gibbs specifically asked her not to reveal their        entered into a contract with the graduate student, and that the
choice to her.                                                    media had inquired about the contract, Ms. Gibbs
                                                                  reprimanded Ms. Timm and directed her to cancel the
  Another rift developed between Ms. Timm and Ms. Gibbs           contract.
in March 1998 following the death of former University
President, Dr. Harley E. Flack. Ms. Timm accused Ms. Gibbs           Another disagreement developed between Ms. Timm and
of improperly allocating University funds to cover expenses       Ms. Gibbs after Ms. Timm unilaterally implemented a
related to his funeral and the Flack family's move. Ms. Timm      University charge-card system across the campus. Ms. Gibbs
reports that two University employees approached her about        alleges that she warned Ms. Timm not to implement the
the allegedly improper expenses, and that both expressed a        system unilaterally because of the technical problems that it
fear that Ms. Gibbs would retaliate against them if they spoke    would likely cause. Despite this alleged warning, Ms. Timm
out. News of the allegedly improper expenditures leaked to        implemented the system unilaterally and technical problems
the media, and a state auditor was called to review the           occurred.
University's finances in July 1998. The audit found no
evidence of impropriety.                                            In September 1998, Ms. Timm filed a Notification Form
                                                                  with the University stating that she suffered from a mental or
  On several occasions during the state audit, Ms. Timm           social disorder. She claims comments that Ms. Gibbs made
directly asked Ms. Gibbs about certain expenditures. Ms.          in the office, such as "this is insane," exacerbated her
Timm alleges that Ms. Gibbs acted unconcerned and told her        disorder. Throughout the months that followed, Ms. Timm
No. 03-3371          Timm v. Wright State Univ., et al.     5    6      Timm v. Wright State Univ., et al.          No. 03-3371

states that Ms. Gibbs demeaned her and excluded her from           Ms. Gibbs reports that she decided to terminate Ms. Timm
certain meetings she had previously attended.                    in November 1998 based on four incidents of "gross
                                                                 insubordination" and the "unhealthy environment" she created
  In October 1998, the school's business-and-finance-            in the office. The four incidents Ms. Gibbs recounted were:
department staff, which included both Ms. Timm and Ms.
Gibbs, participated in an annual retreat. At this retreat, Ms.       (1) inviting candidates for the auditor position to a party
Gibbs alleges that a number of senior staff members voiced           after Ms. Gibbs specifically told her not to invite them;
their concern about Ms. Timm's performance at work. Ms.
Gibbs also states that during the retreat, Ms. Timm was              (2) disclosing to Ms. Gibbs the candidate she and Dr.
defensive and uncooperative.                                         Lightle thought was most qualified for the auditor
                                                                     position after Ms. Gibbs told her not to tell her their
  Throughout November 1998, Ms. Timm alleges that Ms.                preference;
Gibbs demeaned her through e-mail messages and through
their personal contact with one another. At one point in             (3) entering into a contract with a graduate student to
November, Ms. Timm gave Ms. Gibbs a news clipping about              complete a University computer project after Ms. Gibbs
bullying in the workplace. Ms. Gibbs reports that she met            warned her not to contract with her; and
with Ms. Timm in November and advised her that many of
the staff in their department had voiced concerns about              (4) implementing a charge-card system unilaterally
working with her.                                                    across the campus after Ms. Gibbs told her to implement
                                                                     it in a piecemeal fashion.
  A business department meeting was scheduled for
December 2, 1998. In the weeks leading up to this meeting,       App. 436-38.
Ms. Timm states that she feared that Ms. Gibbs would
humiliate her in front of her co-workers. Just days before the      Ms. Timm's amended complaint alleged eight causes of
meeting, Ms. Timm contacted Dr. Moore, the University            action, including violations of the First Amendment,
Provost, in an unsuccessful attempt to have him intervene and    Rehabilitation Act, Equal Protection Clause, and various Ohio
stop the meeting. On November 29, Ms. Timm sent an e-mail        state laws. The district court granted summary judgment on
to Ms. Gibbs restating her grievances and informing her that     defendants' motion on all claims. Ms. Timm appealed the
she would seek an attorney's advice if the situation did not     judgment of the First Amendment, Rehabilitation Act, and
improve.                                                         Equal Protection Clause claims.

   On December 3, 1998, Ms. Timm received her notice of                                          II.
termination from the University and was escorted off the
campus. When Ms. Timm retrieved her personal items on              We review a grant of summary judgment de novo.
January 15, 1999, she alleges that some of her files were        Barnhart v. Pickrel, Schaeffer and Ebeling Co. L.P.A.,
missing and that some had been copied. In addition, her          12 F.3d 1382, 1388 (6th Cir. 1993). Summary judgment is
computer's hard drive had been removed.                          proper when no genuine issue of material fact exists and the
                                                                 moving party is entitled to judgment as a matter of law. Fed.
                                                                 R. Civ. P. 56(c). A court considering a summary judgment
                                                                 motion considers the facts in a light most favorable to the
No. 03-3371          Timm v. Wright State Univ., et al.      7    8      Timm v. Wright State Univ., et al.              No. 03-3371

nonmoving party and draws all reasonable inferences in favor                                       IV.
of the nonmoving party. Matsushita Elec. Indus. Co. v.
Zenith Radio Corp., 475 U.S. 574, 587 (1986).                       Ms. Timm's second argument is that the district court erred
                                                                  in granting summary judgment in favor of defendants on her
                             III.                                 Rehabilitation Act claim. "'[I]f the plaintiff has direct
                                                                  evidence that the employer relied on his or her disability in
  Ms. Timm first alleges that the district court erred in         making an adverse employment decision,' the plaintiff must
granting summary judgment in favor of defendants on her           prove that he or she is 'disabled.'" DiCarlo v. Potter, 358
First Amendment claim. To establish a prima facie claim for       F.3d 408, 418 (6th Cir. 2004), quoting Monette v. Elec. Data
retaliation in violation of the First Amendment's free-speech     Sys. Corp., 90 F.3d 1173, 1186 (6th Cir.1996). However,
guarantee, Ms. Timm must show: (1) she was engaged in a
constitutionally protected activity; (2) defendant's adverse          if the plaintiff seeks to establish his or her case indirectly,
action caused her to suffer an injury that would likely chill a       without direct proof of discrimination, the plaintiff may
person of ordinary firmness from continuing to engage in that         establish a prima facie case of discrimination by showing
activity; and (3) the adverse action was motivated at least in        that: 1) he or she is disabled; 2) otherwise qualified for
part as a response to the exercise of the plaintiff's                 the position, with or without reasonable accommodation;
constitutional rights. Bloch v. Ribar, 156 F.3d 673, 678 (6th         3) suffered an adverse employment decision; 4) the
Cir. 1998).                                                           employer knew or had reason to know of plaintiff's
                                                                      disability; and 5) the position remained open while the
  According to Ms. Timm, the University terminated her                employer sought other applicants or the disabled
employment because she spoke out about the expenses related           individual was replaced.
to President Flack's death. She argues that the roughly eight
months that passed between the date she spoke out about the       Dicarlo, 358 F.3d at 418, quoting Monette, 90 F.3d at 1186.
expenses and her termination establishes a sufficient temporal
nexus to conclude that the University was retaliating against        Ms. Timm alleges that the district court did not consider all
her. Ms. Timm also argues that the district court did not         of the evidence she presented in support of her claim. To
consider other evidence she presented and that it failed to       support her claim, she argues that she was excluded from
consider this evidence in a light most favorable to her.          meetings, chastised for entering into a contract with a former
                                                                  colleague, and lied to about alleged criticisms from her
   We find no merit to Ms. Timm's argument. Eight months          coworkers. However, other than the Notification Form she
is a long period of time for an employer to wait to retaliate     filed with the University stating that she suffered from a
against an employee with a termination notice, and the            mental or social disorder, she did not present any evidence
evidence Ms. Timm presented does not change our                   indicating that she is actually disabled. "To be 'disabled' for
perspective in this case. Moreover, we believe the reasons        the . . . Rehabilitation Act, an individual must (1) have a
Ms. Gibbs offered in support of her decision to terminate Ms.     physical or mental impairment which 'substantially limits'
Timm justify the action taken by the University. For these        him or her in at least one 'major life activity,' (2) have a
reasons, we find no genuine issue of material fact and,           record of such an impairment, or (3) be regarded as having
therefore, affirm the judgment of the district court on this      such an impairment." DiCarlo, 358 F.3d at 418 (citations
claim.                                                            omitted). Major life activities include "'functions such as
No. 03-3371          Timm v. Wright State Univ., et al.      9    10   Timm v. Wright State Univ., et al.          No. 03-3371

caring for one's self, performing manual tasks, walking,          support her claim, neither case presents a set of facts similar
seeing, hearing, speaking, breathing, learning, and working.'"    to her case. Moreover, neither of these cases nor her
Mahon v. Crowell, 295 F.3d 585, 589 (6th Cir. 2002), quoting      argument presents any evidence to establish that Ms. Timm
45 C.F.R. § 84.3(j)(2)(ii). In addition, Ms. Timm presented       was discriminated against or was treated differently than other
no evidence that indicated how the University could               similarly situated non-protected employees. Therefore, we
accommodate her disability, if she indeed suffers from one, or    conclude that Ms. Timm failed to meet her burden of
any of the other necessary elements of the claim.                 establishing a prima facie claim under the Equal Protection
                                                                  Clause. The judgment of the district court on this claim is
  We find no evidence that establishes a genuine issue of         affirmed.
material fact as to Ms. Timm's Rehabilitation Act claim.
Thus, we affirm the district court's judgment on this claim.        For the reasons stated herein, we AFFIRM the judgment of
                                                                  the district court in its entirety.
                              V.
   The last issue Ms. Timm raises is that the district court
erred in granting summary judgment in favor of defendants on
her Equal Protection Clause claim. "To succeed on a § 1983
claim of this kind, against a public employer for an equal
protection violation, the plaintiff must show that the employer
made an adverse employment decision 'with a discriminatory
intent and purpose.'" Sutherland v. Michigan Dep’t of
Treasury, 344 F.3d 603, 614 (6th Cir. 2003), quoting Boger
v. Wayne Cty., 950 F.2d 316, 324-25 (6th Cir.1991).
  Ms. Timm alleges that "outbursts" from Ms. Gibbs, which
consisted of twice stating "this is insane" in response to
various decisions made by Ms. Timm, as well as Ms. Gibbs
asking Ms. Timm if she was on medication, suggesting that
she work on her listening skills and visit a psychologist, all
amount to evidence of mistreatment. She alleges that this
supports an inference of ad hoc actions prompted by class-
based discriminatory animus.
  As we stated previously, Ms. Timm presented no evidence
that she actually suffers from a disability. Therefore, we find
no merit to her argument that she is entitled to class-based
protection. Although Ms. Timm cites Thomas v. Gee, 850 F.
Supp. 665 (S.D. Ohio 1994) and Williams v. Ohio Dep’t of
Mental Health, 960 F. Supp. 1276 (S.D. Ohio 1997), to